Amendment

To The

Management Services Agreement

 

THIS AMENDMENT (the “Amendment”), entered into effective the 1st day of May
2011, (the “Effective Date”) is to the Management Services Agreement entered
into on February 6, 2006, with an effective date of February 1, 2006, as amended
on August 31, 2007, on December 21, 2007, and effective January 1, 2010 (the
“Agreement”), by and between White Mountain Titanium Corporation (“WMTC”) and
Michael P. Kurtanjek (“Mr. Kurtanjek”).

 

RECITALS:

 

A.        WMTC is intent on retaining senior management, including Mr.
Kurtanjek, through providing competitive compensation; and

 

B.         The parties hereto desire to increase the monthly compensation of the
Agreement to secure the continued performance of Mr. Kurtanjek; and

 

C.        Section 7(d) of the Agreement grants to the parties the right to amend
the Agreement upon approval of each of the parties thereto.

 

NOW, THEREFORE, for additional consideration of the parties, the receipt and
sufficiency of which is hereby acknowledged by each party, the parties hereto
agree as follows:

 

1.        Effective May 1, 2011, Section 2(a) of the Agreement is amended to
read as follows:

 

Monthly Fee. In consideration of the services provided by Mr. Kurtanjek as set
forth herein, WMTC shall pay to him US$20,000.00 per month, which amount shall
be pro rated for any partial month of service. Payments hereunder shall be made
on the first business day following the month of service.

 

2.        Except as amended hereby, the Agreement shall continue to be, and
shall remain, in full force and effect. Except as provided herein, this
Amendment shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Agreement or
(ii) to prejudice any right or rights which the parties may now have or may have
in the future under or in connection with the Agreement or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

3.        The terms of the Agreement are incorporated herein by reference and
shall form a part of this Amendment as if set forth herein in their entirety.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment the
respective day and year set forth below.

 

  White Mountain Titanium Corporation     Date: March 5, 2013 By /s/ Brian
Flower     Brian Flower, Executive Chairman         Date: March 6, 2013 /s/
Michael P. Kurtanjek   Michael P. Kurtanjek, Individually

 



2

